Title: From Thomas Jefferson to Robert Mayo, 5 April 1821
From: Jefferson, Thomas
To: Mayo, Robert


Sir
Monticello
Apr. 5. 21.
Your favor of Mar. 28. has been recieved with the Primer and Spelling book for which I thank you. I have had so little to do with the instruction of children that I am a very incompetent judges of the best processes with them. however the applications to me to give my opinion of books and to recommend them have been so numerous as to oblige me to decline doing it in any case. with my regrets therefore that I cannot do it in this case accept the assurance of my respect.Th: Jefferson